Exhibit 10.3 - Employment Agreement for MichaelVandetty EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (the "Agreement") is between Creative Management Group, Inc., a Delaware company (the "Company") at 5601 Biscayne Blvd. 2nd. Floor, Miami Florida 33137, and Michael Vandetty, an individual, at 5601 Biscayne Blvd, Miami, FL 33137 (the "Employee"). WITNESSETH: WHEREAS, it is the desire of the Company to offer the Employee employment with the Company upon the terms and subject to the conditions set forth herein; and WHEREAS, it is the desire of the Employee to accept the Company's offer of employment with the Company upon the terms and subject to the conditions set forth herein. NOW THEREFORE, in consideration of the premises and mutual covenants, conditions and agreements contained herein and for such other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto, each intending to be legally bound hereby, agree as follows: 1.Employment. The Company hereby agrees to employ the Employee and the Employee hereby agrees to be employed by the Company upon the terms and subject to the conditions set forth herein for the period of employment as set forth in Section 2 hereof (the "Period of Employment"). 2.Term: Period of Employment. Subject to extension or termination as hereinafter provided, the Period of Employment hereunder shall be from January 1, 2008 the date hereof (the "Effective Date"), and through the second anniversary of the Effective Date. Thereafter, the Period of Employment may be extended for successive periods at the option of the Company upon delivery of written notice by the Company to the Employee, subject to acceptance by the Employee, not less than ninety (90) days prior to the expiration of the Period of Employment. The phrase "Period of Employment" as used herein shall, unless otherwise indicated: (a) specifically include any extensions permitted hereunder or provided herein, except as otherwise noted; and (b) be deemed to have terminated as of the date of any notice provided to the Employee or the Company, as applicable, pursuant to Section 9 hereof, notwithstanding the Company's obligation to pay the Employee pursuant to Subsections 9(b) and 9(c) hereof. 3.Office and Duties.
